I concur in the majority opinion, including Syllabus 2 of the instant case, which is taken verbatim from Pt. 7, Syl.,Parsons v. The New York Central Railroad Co. This syllabus reads: "In the absence of a joint enterprise, the negligence of the driver of a motor vehicle attempting to cross a public railroad crossing cannot be imputed to a passenger in the vehicle." While it is true, as suggested in the dissenting opinion filed by Judge Fox in the instant case, that the negligence of a servant or agent is imputed to the employer or his principal, the syllabus is confined to the mere relationship of the driver of a motor vehicle and a passenger. If the Parsons case involved the relationship of employer and servant or principal and agent, the negligence of the servant or agent would be *Page 573 
imputed to the employer or his principal; but theParsons case, as shown by the syllabus in question, involved a mere passenger, in which event, in the absence of a joint enterprise, the negligence of the driver cannot be imputed to a passenger. There is no relationship beyond that involved in the instant case.
In my opinion, the correct rule is that "The negligence of the driver of an automobile cannot be imputed to a passenger, but the passenger must use such reasonable care for his own safety as an ordinarily prudent person would exercise under like circumstances." Jameson v. Norfolk  Western Railway Co.,97 W. Va. 119, 124 S.E. 491. That statement does not deal with imputed negligence: it covers the primary negligence of the passenger himself.